Title: To James Madison from Valentin de Foronda, 5 April 1808
From: Foronda, Valentin de
To: Madison, James



Muy Seňor mío:
Philada. 5. de Abril de 1808.

Tengo la honra de hacer presente à V.S. que quando le pedi por mi carta del 17. del pasado que su Exca. el Seňor Presidente concidiera el permíso para la salída de un Buque en lastre al Marques de Casa Yrujo Envíado extraordo. y Ministro plenipto. que ha sido del Rey mi Amo cerca de los Estados Uns. se me olvidò hacer mencíon de la circunstancìa esencíal, que el citado Marques está nombrado por S. M. Catolíca su Envíado Extraordo. y Ministro Plenipto. cerca del Rey de Ytalía: y aunque solo ínsínué á V.S. que debia transferirse a Europa èsta Prímavera en conformídad de las disposiciones de S. M. mi Soberano, será conveniente, que sepa ígualmente, que debe ir à su destíno despues de pasar por Espaňa: circunstancía que no se puede verífícar, sin el permíso de fletar un Barco; lo que no puede negarse, segun la practica de las Nacíones cívilizadas; aunque no mílitase otra razon que la de haber sido aquí el Marques de Casa Yrujo en Envíado Extraordo., y la de que habiendo concluído su mísíon, se restítuye a Europa por orden del Rey: asi no dudo le proporcíonara este Gobierno los medios para restítuírse à su Pays, particularmente quando no se víola el espiritu de la Ley del embargo, síempre que parta un Buque en lastre.  Estas razones son de tanto bulto; y la necesidad de ir à servir el empleo índícado de Envíado Extraordo. y Ministro Plenipto. del Rey mi Amo para el Reyno de Ytalia fortífica tanto la Justícía de esta demanda, que solo puedo atríbuir la falta de Respuesta de V.S. sobre este punto à la multítud de sus ocupacíones; mas espero que teníendo V.S. tambien presente, ademas de las razones insínuadas, lo adelantado de la estacion, y de que es necesario tíempo para levantar una casa, fletar un Barco y hacer las disposícíones necesarías para su víage, se servirà obtener de su Excella. el Sr. Presidente, para la salída de un Buque en lastre, el permiso necesario, en el que el Envíado Extraordo. y Ministro Plenipto. cerca del Rey de Ytalía, y su Famílía, puedan transportarse à Europa.  Dios gue. à V.S. ms. as.  B. L. M. de V.S. su mas atento servidor

Valentin de Foronda

